Citation Nr: 0115453	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-22 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant (veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had near continuous active service from January 
1951 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 decision in which the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen a 
claim for service connection for hypertension.  In March 
2001, the veteran and his spouse appeared before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  See 
38 U.S.C.A. § 7102 (West 1991).


FINDINGS OF FACT

1.  In June 1988, the Board denied the claim for service 
connection for hypertension on the basis that "[e]ssential 
hypertension was neither shown in service nor within the 
initial postservice year."

2.  The RO declined to reopen the claim for service 
connection for hypertension in an unappealed March 1989 
rating decision.

3.  Additional evidence submitted since the RO's March 1989 
rating decision is not new and material as it does not 
competently address whether hypertension was manifested in 
service or to a compensable degree within one year of 
separation therefrom.



CONCLUSIONS OF LAW

1.  The RO's March 1989 decision declining to reopen the 
claim for service connection for hypertension is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1995); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).

2.  The evidence added to the record subsequent to the RO's 
March 1989 rating decision is not new and material evidence; 
the claim for service connection for hypertension is not 
reopened.  38 U.S.C.A. §§ 1103(3), 1110, 1101(3), 1112(a)(1), 
1137, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a), 
3.156 (2000) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the newly submitted lay and medical 
evidence is so significant as to warrant reopening of his 
previously denied claim for service connection for 
hypertension.  Initially, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law requires VA to notify a claimant of the information and 
evidence necessary to substantiate a claim and includes other 
notice and duty to assist provisions.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  These 
provisions are potentially applicable to the claim on appeal.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC), the veteran and 
his representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claim.  During his March 2001 personal 
hearing, he was advised by the undersigned to obtain medical 
opinion in support of his claim to reopen and provided a 60-
day period within which to obtain such evidence.  He has not 
provided the suggested evidence and has not identified the 
existence of any additional records which may be pertinent to 
his claim on appeal.  The Board finds that no reasonable 
possibility exists that any further assistance would aid in 
substantiating his claim.  Therefore, the Board finds that no 
prejudice accrues to the veteran in proceeding to the merits 
of this case at this time.   See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).

The RO has determined that the new and material standard 
applies in this case due to a previous final denial.  The 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  In June 1988, the Board denied on the merits a claim 
for service connection for hypertension.  That decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 
38 C.F.R. § 20.1100(a) (2000).  The RO declined to reopen the 
claim in a March 1989 decision.  The veteran was provided 
notice of this decision that same month, but he did not file 
a timely appeal.  See 38 C.F.R. § 20.302 (a) (2000) (a Notice 
of Disagreement (NOD) must be filed with the agency of 
original jurisdiction within one year from the date that the 
agency mailed notice of the adverse decision).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1995); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).

The veteran abandoned an attempt to reopen this claim in 
August 1997.  The RO declined to reopen this claim in January 
1999, and this appeal ensues from that decision.  As shown 
above, the claim to reopen the claim for service connection 
for hypertension was last finally denied in a March 1989 
rating decision.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  
However, if the claimant can thereafter present new and 
material evidence, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).  The Board must initially 
review this case under the new and material standard.  
Barnett, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Hypertension may be granted service 
connection on a presumptive basis, even though there is no 
evidence of such disease during active service, if manifest 
to a compensable degree within one year from discharge from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (2000).

As a point of reference, VA's Schedule for Rating 
Disabilities defines hypertension as diastolic blood pressure 
readings predominantly 90 mm. or greater, and isolated 
systolic hypertension as systolic blood pressure 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2000).  A diagnosis of 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.  A 10 percent 
rating for hypertension is warranted for diastolic pressure 
predominately 100 or more, or systolic pressure predominately 
160 or more, or history of diastolic pressure predominately 
100 or more requiring continuous control by medication.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

In June 1988, the Board denied on the merits the claim for 
service connection for hypertension on the basis that 
"[e]ssential hypertension was neither shown in service nor 
within the initial postservice year."  The RO declined to 
reopen the claim on the same basis in March 1989.  For 
purposes of this appeal, the "issue at hand" concerns 
whether new and material evidence has been presented to show 
that hypertension was manifested in service or to a 
compensable degree within one year of separation therefrom.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(determining the issue at hand for the purposes of reopening 
a finally denied claim depends on what evidence was before 
the adjudicator when the final decision was made and the 
reasons that were given for the denial of the claim).

The evidence before the RO in March 1989 included the 
veteran's testimony and statements evidencing his belief that 
he developed hypertension in service.  He did not recall 
being diagnosed with hypertension in service, but he 
attributed in-service symptoms such as chest pain, 
nosebleeds, fever and feeling excited as manifestations of 
hypertension.  He was first diagnosed with hypertension, 
initially controlled by diet and then with medication, 
several years following his discharge from service.  He 
denied a family history of hypertension, and felt that his 
stressful work assignments in service caused his 
hypertension.

The veteran's service medical records were negative for 
complaint, treatment, manifestation or diagnosis of 
hypertension.  There were no documented instances of 
diastolic blood pressure readings greater than 90 mm.  He had 
a documented reading of 175/82 (systolic/diastolic) on one 
occasion in January 1966, but otherwise there are no other 
documented systolic blood pressure readings greater than 160 
mm.  He was treated for symptoms such as pain in the chest, 
shoulder, back, right side of head and ankles, but none of 
these symptoms were attributed to a cardiovascular etiology.  
Rather, his diagnoses included bronchitis, gastritis and 
muscle spasm.  His retirement examination, dated in September 
1970, revealed a blood pressure reading of 126/84.  At that 
time, his electrocardiogram (EKG) was interpreted as 
"borderline," but repeat EKG's in October 1970 were 
interpreted as "within normal limits."  His blood pressure 
in October 1970 was recorded as 126/84.

The veteran's post-service medical records first consisted of 
clinical treatment records from U.S. Dunham Army Health 
Clinic beginning in February 1972.  An elevated blood 
pressure reading of 130/96 was first documented in March 
1976.  A March 1985 medical certificate first recorded a 
formal diagnosis of mild essential hypertension, responsive 
to treatment, based upon elevated blood pressure readings 
taken in April and June 1984.  His other clinical records, 
which included treatment records from Carlisle Hospital and 
VA examination reports dated in February 1979, February 1986, 
April 1986 and August 1988, were not relevant to the onset 
and/or etiology of hypertension.  There was no medical 
opinion of record attributing the onset of hypertension in 
service or within one year from discharge from service.

In connection with the current appeal, the veteran and his 
spouse appeared at a personal hearing before the undersigned 
in Washington, D.C.  He testified to having his blood 
pressure readings monitored in 1974.  He began to have 
elevated blood pressure readings in 1976 and was placed on 
medication for hypertension in 1984.  He had no recollection 
of elevated or borderline blood pressure readings in service.  
However, he did recall instances of chest pain and discomfort 
which had been treated as indigestion.  In retrospect, he 
felt that his in-service complaints of chest pain represented 
the onset of his hypertension.  His spouse did not testify.  

The documentary evidence added to the record includes 
duplicate copies of his service medical records showing his 
treatment for pains of the chest, back, right shoulder, right 
leg, and right side of head as well as pain and swelling of 
the ankles.  He provided a summary of this treatment in 
August 1998.  He also submitted VA outpatient treatments 
records regarding an x-ray examination of the right ankle in 
May 1996 and examination for possible deep vein (DVT) 
thrombosis of the lower extremities in July 1997.  There are 
also VA audiology, audio-ear disease and joints examination 
reports dated in August 1996.

The veteran's contentions on appeal are largely cumulative of 
statements and arguments previously considered by the Board 
in June 1988 and the RO in March 1989.  To the extent they 
are not cumulative, they are not material to the medical 
question regarding the onset and etiology of hypertension.  
Certainly, the veteran is competent to describe his symptoms 
prior to, during, and subsequent to his period of active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, there is no showing that he possesses the necessary 
medical training to competently speak to matters involving 
questions of medical diagnosis or etiology.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See Hicks v. West, 12 Vet. 
App. 86, 89 (1998) (lay assertions that documented in-service 
symptomatology of chest pain and palpitations established the 
existence of a cardiovascular disorder in service hold no 
probative value).  In essence, lay assertions of medical 
causation may not suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The VA outpatient treatments records, which include  records 
concerning an examination for possible deep vein (DVT) 
thrombosis of the lower extremities in July 1997, do not bear 
directly and substantially upon the issue of the onset and 
etiology of hypertension.  Therefore, they are not material.  
Similarly, the VA examination reports in August 1996 are not 
material as they contain no evidence relevant to the onset 
and etiology of hypertension.  In fact, none of the clinical 
evidence added to the record addresses whether hypertension 
was manifested in service or to a compensable degree within 
one year of separation therefrom.

Accordingly, the Board finds that additional evidence 
submitted since the RO's March 1989 rating decision is not 
new and/or material as it does not competently address 
whether hypertension was manifested in service or to a 
compensable degree within one year of separation therefrom.  
As the competent evidence does not tend to show the presence 
of hypertension either in service or within one year of 
separation therefrom, it is not of such significance that it 
must be considered to fairly decide the merits of the claim; 
thus, it is not both new and material and the claim may not 
be reopened.  Smith, 12 Vet. App. 312 (1999).


ORDER

The claim for service connection for hypertension is not 
reopened; new and material evidence not having been 
presented.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

